       Case 1:19-cv-09236-KPF Document 73 Filed 01/27/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DAVID LEIBOWITZ, BENJAMIN
LEIBOWITZ, JASON LEIBOWITZ,
AARON LEIBOWITZ, and PINCHAS                    Case No. 19-cv-09236 (KPF)
GOLDSHTEIN
                                                NOTICE OF APPEARANCE
       Plaintiffs,
v.

IFINWX INC., BFXNA INC., BFXWW
INC., TETHER HOLDINGS LIMITED,
TETHER OPERATIONS LIMITED,
TETHER LIMITED, TETHER
INTERNATIONAL LIMITED, DIGFINEX
INC., PHILIP G. POTTER, GIANCARLO
DEVASINI, LUDOVICUS JAN VAN DER
VELDE, REGINALD FOWLER, CRYPTO
CAPITAL CORP., and GLOBAL TRADE
SOLUTIONS AG,

       Defendants.



       TO ALL PARTIES AND THE CLERK OF THE COURT:

       PLEASE TAKE NOTICE that Andrew Dunlap of Selendy & Gay PLLC,
 with offices located at 1290 Avenue of the Americas, 17th floor, New York, New
 York, hereby appears as counsel on behalf of Plaintiffs David Leibowitz, Benjamin
 Leibowitz, Jason Leibowitz, Aaron Leibowitz, and Pinchas Goldshtein in the
 above-captioned matter.


     I hereby certify that I am admitted to practice before this Court.




                                         i
      Case 1:19-cv-09236-KPF Document 73 Filed 01/27/20 Page 2 of 2


Date: January 27, 2020                   Respectfully submitted,
      New York, New York
                                         /s/ Andrew Dunlap


                                         SELENDY & GAY PLLC

                                         Andrew Dunlap
                                         1290 Avenue of the Americas
                                         New York, New York 10104
                                         Tel: (212) 390-9000
                                         Email: adunlap@selendygay.com

                                        Attorney    for  Plaintiffs    David
                                        Leibowitz, Benjamin Leibowitz, Jason
                                        Leibowitz, Aaron Leibowitz, and
                                        Pinchas Goldshtein




                                   ii
